

 S276 ENR: To reinstate and extend the deadline for commencement of construction of a hydroelectric project involving the American Falls Reservoir.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 276IN THE SENATE OF THE UNITED
		  STATESAN ACTTo reinstate and extend the deadline for
		  commencement of construction of a hydroelectric project involving the American
		  Falls Reservoir.1.Extension of time for Federal Energy
			 Regulatory Commission project involving American Falls ReservoirNotwithstanding the time period specified in
			 section 13 of the Federal Power Act (16 U.S.C. 806) that would otherwise
			 apply to the Federal Energy Regulatory Commission project numbered 12423,
			 the
			 Federal Energy Regulatory Commission shall, at the request of the licensee
			 for
			 the project, and after reasonable notice and in accordance with the
			 procedures
			 of the Commission under that section, reinstate the license and extend the
			 time
			 period during which the licensee is required to commence the construction
			 of
			 project works to the end of the 3-year period beginning on the date of
			 enactment of this Act.Speaker of the House of RepresentativesVice President of the United States and President of the Senate